  Case 2:19-cv-12457-AC-RSW ECF No. 6 filed 10/21/19          PageID.15    Page 1 of 2



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

LOLA LUCIO                                Case No. 4:19-cv-12457-AC-RSW
                                          Hon. Avern Cohn
             Plaintiff,

vs.

WHITE CASTLE SYSTEM, INC.,

             Defendant.

Pete M. Monismith (P78186)              Kimberly A. Yourchock (P72336)
Pete M. Monismith, Esq.                 Honigman LLP
Attorneys for Plaintiff                 Attorneys for Defendant
3945 Forbes Ave, # 175                  660 Woodward Avenue, Suite 2290
Pittsburgh, PA 15213                    Detroit, MI 48226-3506
(724) 610-1881                          (313) 465-7000
pete@monismithlaw.com                   kyourchock@honigman.com


                   STIPULATED ORDER DISMISSING CASE

      The parties having stipulated to the relief granted herein and the Court being

fully advised in the premises;

      IT IS HEREBY ORDERED AND ADJUDGED that this case be and is

dismissed, with prejudice, without costs, interest or attorneys’ fees to any party.

      IT IS HEREBY FURTHER ORDERED that the Court retains jurisdiction to

enforce the obligations of the parties’ under the settlement agreement.

      IT IS SO ORDERED.


                                              s/Avern Cohn
Dated: 10/21/2019                             U.S. District Judge
  Case 2:19-cv-12457-AC-RSW ECF No. 6 filed 10/21/19   PageID.16   Page 2 of 2



STIPULATED AND AGREED TO THIS 18th DAY OF OCTOBER 2019 BY:

/s/ Pete M. Monismith (w/consent)   /s/ Kimberly A. Yourchock
Pete M. Monismith (P78186)          Kimberly A. Yourchock (P72336)
An attorney for Plaintiff           An attorney for Defendant
